Citation Nr: 0913875	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  08-31 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 19, 
2007, for the grant of a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1944 
to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO granted 
entitlement to individual unemployability (effective October 
19, 2007).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran filed an application for TDIU on October 19, 
2007.  

2.  The Veteran's service-connected disabilities, as of 
October 19, 2007, consisted of the following:  peripheral 
neuropathy of the right lower extremity with degenerative 
joint disease and cold injury of the right foot (40 percent 
disabling); peripheral neuropathy of the left lower extremity 
with degenerative joint disease and cold injury of the left 
foot (40 percent disabling); tinnitus (10 percent disabling); 
and bilateral hearing loss (0 percent disabling).  His 
combined service-connected disability rating was 70 percent.  

3.  It was not factually ascertainable that the Veteran 
became unable to engage in substantially gainful employment 
due to service-connected disability during the one year 
period prior to October 19, 2007.  


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
October 19, 2007, for the award of a total disability rating 
due to a TDIU, are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, of which portion of the 
evidence is to be provided by the claimant and which part VA 
will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the Veteran is challenging the initial effective date 
assigned following the grant of a TDIU.  In Dingess, the 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  The notice that was provided before a TDIU was 
granted was legally sufficient and VA's duty to notify in 
this case has been satisfied.  

Additionally, an October 2007 submission from the Veteran's 
VA doctor addressed unemployability and the Veteran sent in 
several statements regarding his claim in February 2009 that 
show he had actual knowledge of the requirements for his 
claim.  Any defect was cured by this actual knowledge which 
overcomes the burden of prejudicial error.  Sanders, 487 F.3d 
881.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
reasonably identified medical records are in the file.  
Service treatment records have been associated with the file.  
The Veteran was given a VA examination in August 2005.  The 
duties to notify and assist have been met.  



II.  Factual Background

In August 2004, the Veteran filed claims for frostbite of the 
feet, bilateral tinnitus, and bilateral hearing loss.  In 
March 2005, the RO granted service connection for tinnitus at 
10 percent disabling (effective September 14, 2004) and 
bilateral hearing loss at 0 percent disabling (effective 
September 14, 2004).  Service connection for frostbite of 
both feet was denied.  

In June 2005, the Veteran filed a new claim for an increased 
evaluation for bilateral hearing loss and to reopen his claim 
for frostbite of both feet.  An August 2005 VA examination 
shows the Veteran told the examiner he was a retired 
clergyman and human relations officer as well as a past 
commercial fisherman.  It was reported that the effects of 
the condition on the Veteran's daily occupation were not 
applicable because the Veteran was retired.  As a result of 
the peripheral neuropathy of the feet, the Veteran avoided 
wearing socks due to foot pain.  The Veteran also could not 
walk farther than half a block, mow grass, or climb a ladder.  
The examiner noted the Veteran used a cane partially due to 
peripheral neuropathy, but also because he had recently 
fractured his foot, which was not as a result of peripheral 
neuropathy.  

In November 2005, the RO granted service connection for 
peripheral neuropathy of the left lower extremity with 
degenerative joint disease and cold injury of the left foot 
at 40 percent disabling; service connection for peripheral 
neuropathy of the right lower extremity with degenerative 
joint disease and cold injury of the right foot at 40 percent 
disabling; and continued the prior evaluation of bilateral 
hearing loss.  

In October 2007, the Veteran filed a claim for a TDIU.  On 
the October 2007 VA form, he stated he hadn't worked in 22 
years and did not remember past employment information.  He 
stated he last tried to obtain employment in 1985.  The 
Veteran also sent in an October 2007 statement from his VA 
physician with a November 2007 addendum.  The VA physician 
indicated that the Veteran currently could not work due to a 
service-connected disability because he was in constant pain, 
required medications around the clock, and could not sit or 
stand for any long period of time.  The addendum adds that 
the Veteran's service-connected disability referred to in the 
earlier statement was paralysis of the sciatic nerve.  

Private medical records received in December 2007 and dated 
in April 2005 and May 2005 reflect that the Veteran was 
retired; unemployment was not addressed.  

In January 2008, the RO granted entitlement to a TDIU 
effective October 19, 2007, the date the Veteran filed his 
claim.  In an April 2008 statement, the Veteran filed a 
notice of disagreement with the effective date of his grant 
of a TDIU.  

A December 2008 VA medical record shows the Veteran requested 
his VA physician to speak to his unemployability in 2005.  
The VA physician stated that to his knowledge, the Veteran 
did not have any increased level of functioning from when the 
physician first began treating the Veteran in April 2005.  A 
follow-up to this statement is shown in a VA medical record 
from February 2009 where the same physician stated that in 
his medical opinion, after reviewing the file again, the 
Veteran's condition had not changed between 2005 and 2007.  

III.  Analysis

	A.  Earlier Effective Dates in General

The Veteran contends, in an April 2008 statement, that the 
effective date for his TDIU should be when he filed his 
initial claim in August 2004.  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2002). An exception to that rule applies under 
circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2008).  In all other cases, the effective date 
will be the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2008).  

The applicable statute, 38 U.S.C.A. § 5110(b)(2) and 
regulation 38 C.F.R. § 3.400(o)(2) are applicable only where 
the increase precedes the claim (provided also that the claim 
is received within one year after the increase) and are not 
applicable when a claim is filed and the increase in 
disability is subsequently ascertainable.  See Harper v. 
Brown, 10 Vet. App. 125 (1997).  The phrase "otherwise, date 
of receipt of claim" in 38 C.F.R. § 3.400(o)(2) provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.  

The VA Office of General Counsel (GC) explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2).  The GC 
noted that this provision was added in order to permit 
retroactive payment of increased compensation from the date 
of the increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  See VAOPGCPREC 12-98 
(September 23, 1998).  With regard to the regulatory history 
of 38 C.F.R. § 3.400(o)(2), the GC noted that this section 
was added to permit payment of increased disability 
compensation retroactively to the date the evidence 
established the increase in the degree of disability had 
occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  Id.  

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.  

        B.  Receipt of Claim

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002 & Supp.2008); 38 C.F.R. § 3.151(a) (2008).  Any 
communication or action indicating intent to apply for one or 
more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  38 C.F.R. 
§ 3.155(a) (2008).  When a claim has been filed which meets 
the requirements of 38 C.F.R. § 3.151, an informal request 
for increase or reopening will be accepted as a claim.  
38 C.F.R. § 3.155(c) (2008).  

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2008).  The first 
hurdle to applying this regulation is that a formal claim for 
pension or compensation must have been allowed or a formal 
claim for compensation must have been disallowed for the 
reason that the service-connected disability is not 
compensable in degree.  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim and pointed out that the 
applicable statutory and regulatory provisions, properly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications for 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  
38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 
3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Here, the Veteran filed a formal claim for TDIU in October 
19, 2007.  In a January 2008 rating decision, the RO granted 
a TDIU from October 19, 2007.  On review, the Board does not 
find any correspondence of record that could be construed as 
an informal claim for TDIU prior to October 19, 2007.  The VA 
physician's statements regarding unemployment (from October 
23, 2007, November 2007, December 2008, and February 2009) 
came after the Veteran's claim was filed.  Under Harper, 
10 Vet. App 125 and according to the GC opinion (VAOPGCPREC 
12-98), the Veteran can only obtain an earlier effective date 
if there is an ascertainable increase in disability (or in 
this case a TDIU) up to one year before receipt of the claim.  
As the VA doctor's statements came after the claim and they 
described the Veteran's condition over a year before he filed 
his claim, the proper effective date is the date the Veteran 
filed his claim in October 19, 2007.  

Additionally, 38 C.F.R. § 3.157(b)(1), regarding an informal 
claim in VA hospital records, does not apply because there 
are no VA treatment records dated from November 2005 (the 
date of the previous rating action) to October 2007 that 
could be construed as an informal claim for TDIU.  As 
mentioned before, the Veteran was retired and repeatedly 
reported that fact to VA clinicians.

Finally, the Board has looked to all communications in the 
file to determine whether there was any informal claim for a 
TDIU as required by the statute, 38 U.S.C.A. § 5110(b)(2).  
No informal claims were found.  

	C.  Factually Ascertainable 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2087); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  In determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2008).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b) (2008).  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2008).

The evidence shows that it first became factually 
ascertainable that the Veteran became unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities in October 2007.  As mentioned 
above, all the medical evidence prior to October 2007 noted 
the Veteran was retired and did not consider his 
service-connected disabilities impact on occupational 
employment.  

The Board still considers the evidence as to whether the 
Veteran was unemployable due to service-connected 
disabilities prior to October 2007, however, because the 
Veteran's claim for TDIU was accepted in October 2007, 
evidence can only be considered up to one year prior.  This 
is because of 38 C.F.R. § 3.400(o)(2), which states that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  See also 38 U.S.C.A. § 5110(b)(2).  In all other 
cases, the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).  The Board finds that no evidence 
speaks to the Veteran's employability prior to the October 
2007 claim or one year prior.  The VA physician's December 
2008 and February 2009 statements instead provide that the 
Veteran's disability had been the same since 2005, which is 
more than a year before October 2007.  This evidence clearly 
shows that no increase in service-connected pathology 
occurred in the one year prior to the October 2007 claim.  As 
a result, the effective date is that of the date of the 
claim, as that is the later date under 38 C.F.R. 
§ 3.400(o)(1).  

Also, it is the established VA policy that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  Therefore, rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans unemployable by reason of service-connected 
disabilities, but who fail to meet the standards set forth in 
paragraph (a) of 38 C.F.R. § 4.16.  38 C.F.R. § 4.16(b) 
(2008).  See also 38 C.F.R. §§ 3.340, 3.341 (2008).  As the 
Veteran meets schedular standards now and has not shown to 
have been unemployable prior to October 2007, there is no 
need to refer the claim to the Director of Compensation and 
Pension for consideration of a TDIU rating in the Board's 
opinion.  See 38 C.F.R. § 4.16(b).  

	D.  Issue of Unadjudicated Claim

The Court has held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999).  The Court further 
held that a claim for a total disability rating based on 
individual unemployability was reasonably raised when a 
claimant, whose schedular rating met the minimum criteria 
under 38 C.F.R. § 4.16(a), requested entitlement to an 
increased rating and when there was evidence of current 
service-connected unemployability in the claimant's claims 
file or in records under VA control.  Norris, 12 Vet. App. at 
421.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001), that when a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, VA must consider a TDIU rating.  

In both Norris and Roberson, there was a VA rating decision 
that addressed an issue of an increased rating.  In both 
cases, the veteran alleged that those rating decisions failed 
to consider a reasonably raised claim of TDIU.  In Norris, 
the Court noted that an increase for the veteran's service-
connected anxiety disorder was denied in rating decisions of 
June 1987 and February 1989.  The Court found that the 
evidence of record raised a claim for TDIU at the time of 
those rating decisions.  The Court specifically rejected the 
appellant's argument that the RO's failure to adjudicate an 
informally raised TDIU claim constituted a final disallowance 
of the claim.  The Court held that there was no final 
decision on the TDIU issue, that it could be the subject of a 
CUE claim and said that the raised TDIU claim remained 
pending at the RO.  See Norris, 12 Vet. App. at 423.  

The Federal Circuit addressed the issue of how to handle 
unadjudicated claims, among other issues, in Andrews v. 
Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  The Federal 
Circuit noted that the appellant argued that VA should have 
construed his 1983 and 1985 applications to raise a TDIU 
claim.  The Federal Circuit said that he could not prevail on 
this argument unless he properly raised it before the Board 
in a CUE motion.  It was determined that he had not raised 
this specific argument.  The Federal Circuit said that he 
remained free to submit a new CUE motion.  Finally, the 
Federal Circuit concluded that, when VA violates Roberson by 
failing to construe the veteran's pleadings to raise a claim, 
such claim is not considered unadjudicated.  The error is 
properly corrected through a CUE motion.  Andrews, 421 F.3d 
at 1284.  

The Federal Circuit issued another decision on the same day 
as Andrews that affirmed the latter holding.  In Johnston v. 
Nicholson, 421 F.3d 1285 (Fed. Cir. 2005) the Federal Circuit 
rejected the government's argument that any alleged TDIU 
claim from the appellant remained pending before the RO and 
that the Federal Circuit did not have jurisdiction to review 
the case because there was no final Board decision on the 
claim.  The opinion said that the Federal Circuit had 
rejected that argument in Andrews that same day, and was 
rejecting it again in Johnston for the same reasons as in 
Andrews.  Johnston, at 1287, n. 3.  

The issue of unadjudicated claims was again reviewed by the 
Federal Circuit in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006).  In that case, the veteran submitted a claim in 
July 1984 for service connection for residuals of a head 
injury.  He was afforded a VA medical examination.  He was 
granted service connection for residuals of his head injury 
and assigned a 10 percent rating by way of a rating decision 
dated in January 1985.  The rating decision did not make a 
specific rating regarding a psychiatric disability but, in 
the narrative of the decision, noted that the VA examination 
showed no psychiatric disability at the present time. The 
appellant did not appeal the decision.  

The appellant later was granted service connection for a mood 
disorder, personality change, and cognitive disorder as 
secondary to the head injury in October 2000.  The effective 
date was established as the date to reopen the claim, August 
4, 1999.  The appellant challenged the effective date.  He 
argued that VA should have read his pleadings to include a 
claim for a psychiatric disability at the time he submitted 
his claim in July 1984.  

The Federal Circuit held that the January 1985 decision was 
final and that the veteran could only establish an effective 
date in 1984 by establishing CUE in the 1985 decision.  The 
appellant did not challenge the decision on the basis of CUE.  
He argued that the 1985 decision was not final because the 
psychiatric claim was never explicitly addressed in the 1985 
decision.  Therefore, he argued, the claim remained pending 
and unadjudicated until the October 2000 decision.  

The Federal Circuit stated that "[w]here a veteran files 
more than one claim with the RO at the same time, and the 
RO's decision acts (favorably or unfavorably) on one of the 
claims but fails to specifically address the other claim, the 
second claim is deemed denied, and the appeal period begins 
to run."  Deshotel, 457 F.3d at 1261.  The opinion further 
noted that this exact issue was addressed in Andrews.  The 
Federal Circuit noted that it had specifically rejected the 
government's contention in Andrews that a TDIU claim remained 
pending and unadjudicated.  The Federal Circuit said it had 
relied on Roberson to hold "that where an RO renders a 
decision on a veteran's claim for benefits but fails to 
address one of the claims, that decision is final as to all 
claims; the RO's failure to address the implied claim 'is 
properly challenged through a CUE motion,' not a direct 
appeal."  Deshotel, at 1262 (citing to Andrews, 421 F.3d at 
1281).  The Federal Circuit held that, under the rule 
articulated in Andrews, if the appellant felt that the RO 
improperly failed to address his claim for psychiatric 
benefits when it granted service connection for his head 
trauma, his remedy was to either file a timely direct appeal 
or to file a CUE claim to attack the 1985 decision.  

In the current case, the holdings in Andrews and Deshotel are 
dispositive as to whether an unadjudicated claim for TDIU 
could be an avenue for assigning an earlier effective date.  
Assuming, without deciding, that a TDIU claim was raised in 
earlier claims for increased rating, the Board finds that 
earlier rating actions before January 2008 implicitly denied 
any TDIU claims raised by the record.  Such a finding is 
supported by the Federal Circuit's decisions cited above.  
Further, the Veteran did not appeal those decisions and they 
are final.  See 38 C.F.R. §§ 20.302, 20.1103 (2008).  As 
noted in Deshotel, the Veteran could have submitted a timely 
appeal of those decisions, or could have raised a CUE 
challenge.  As he has done neither, there are no pending 
claims prior to October 19, 2007.  

Based on the foregoing, the Board concludes that an effective 
date earlier than October 19, 2007, for TDIU is not 
warranted.  As the preponderance of the evidence is against 
the claim for an earlier effective date for TDIU, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008).  




ORDER

Entitlement to an effective date earlier than October 19, 
2007, for a TDIU, is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


